MEMORANDUM DECISION
                                                                             FILED
Pursuant to Ind. Appellate Rule 65(D),                                 Feb 27 2017, 10:11 am

this Memorandum Decision shall not be                                        CLERK
                                                                         Indiana Supreme Court
regarded as precedent or cited before any                                   Court of Appeals
                                                                              and Tax Court
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, Indiana
                                                         Matthew R. Elliott
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Daniel Schuler,                                          February 27, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         15A01-1606-CR-1418
        v.                                               Appeal from the Dearborn Circuit
                                                         Court
State of Indiana,                                        The Honorable James D.
Appellee-Plaintiff.                                      Humphrey, Judge
                                                         Trial Court Cause No.
                                                         15C01-0305-FB-13



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 15A01-1606-CR-1418 | February 27, 2017         Page 1 of 5
                                       Statement of the Case
[1]   David Schuler appeals his sentence following the trial court’s revocation of his

      probation. Schuler presents two issues for our review:

              1.       Whether the trial court abused its discretion when it
                       sentenced him.

              2.       Whether his sentence is inappropriate in light of the nature
                       of the offenses and his character.


      We affirm.


                                 Facts and Procedural History
[2]   Following Schuler’s convictions for attempted aggravated battery, as a Class B

      felony, and neglect of a dependent, as a Class C felony, on July 22, 2005, the

      trial court sentenced him to twenty years, with fourteen years suspended to

      probation. Schuler was released from incarceration and began his period of

      probation on February 6, 2007. Schuler violated the conditions of his probation

      and, on November 12, 2008, the trial court revoked his probation and ordered

      him to serve one year of his suspended sentence in the Department of

      Correction (“DOC”). After a second probation violation, on June 16, 2009, the

      trial court revoked his probation and ordered him to serve three years of his

      suspended sentence in the DOC. After a third probation violation, on

      November 24, 2010, the trial court revoked his probation and ordered him to

      serve five years of his suspended sentence in the DOC.




      Court of Appeals of Indiana | Memorandum Decision 15A01-1606-CR-1418 | February 27, 2017   Page 2 of 5
[3]   On June 17, 2015, the State charged Schuler with operating a vehicle while

      intoxicated, as a Class C misdemeanor, and he was found guilty as charged on

      October 7. On January 18, 2016, the State charged Schuler with resisting law

      enforcement, as a Class A misdemeanor; disorderly conduct, as a Class B

      misdemeanor; and criminal mischief, as a Class B misdemeanor. Accordingly,

      on January 25, 2016, the State filed an amended petition to revoke Schuler’s

      probation. In that petition, the State alleged that, in addition to the charged

      offenses in June 2015 and January 2016, Schuler had consumed alcohol in

      violation of the terms of his probation. Following a fact-finding hearing, the

      trial court found that Schuler had violated the terms of his probation. And,

      following a dispositional hearing, the court revoked Schuler’s probation and

      ordered him to serve the remainder of his suspended sentence, five years, in the

      DOC. This appeal ensued.


                                     Discussion and Decision
                            Issue One: Abuse of Discretion in Sentencing

[4]   Schuler first contends that the trial court abused its discretion when it ordered

      him to serve the remainder of his suspended sentence in the DOC. Probation is

      a matter of grace left to trial court discretion, not a right to which a criminal

      defendant is entitled. Prewitt v. State, 878 N.E.2d 184, 188 (Ind. 2007). The

      trial court determines the conditions of probation and may revoke probation if

      the conditions are violated. Id.; Ind. Code § 35-38-2-3 (2016). Indiana Code

      Section 35-38-2-3(h) provides as follows:



      Court of Appeals of Indiana | Memorandum Decision 15A01-1606-CR-1418 | February 27, 2017   Page 3 of 5
              If the court finds that the person has violated a condition at any
              time before termination of the period, and the petition to revoke
              is filed within the probationary period, the court may impose one
              (1) or more of the following sanctions:

              (1) Continue the person on probation, with or without modifying
              or enlarging the conditions.

              (2) Extend the person’s probationary period for not more than
              one (1) year beyond the original probationary period.

              (3) Order execution of all or part of the sentence that was
              suspended at the time of initial sentencing.


      A trial court’s sentencing decisions for probation violations are reviewable for

      an abuse of discretion. See Prewitt, 878 N.E.2d at 188. An abuse of discretion

      occurs where the decision is clearly against the logic and effect of the facts and

      circumstances. Id.


[5]   In his brief on appeal, Schuler sets out the appropriate standard of review, but

      his argument does not directly address any alleged abuse of discretion by the

      trial court. Rather, in essence Schuler merely avers that his life-long alcohol

      addiction requires treatment that he will be unable to receive while

      incarcerated. For instance, Schuler states that the revocation of his “entire

      suspended sentence fails to address the underlying issue” of his alcohol

      addiction. Appellant’s Br. at 10. But Schuler does not demonstrate how that

      bears on the trial court’s discretion to sentence him under Indiana Code Section

      35-38-2-3(h). Schuler’s argument reads more like a narrative rather than cogent



      Court of Appeals of Indiana | Memorandum Decision 15A01-1606-CR-1418 | February 27, 2017   Page 4 of 5
      argument. We hold that the trial court did not abuse its discretion when it

      ordered Schuler to serve the remainder of his previously suspended sentence.


                                    Issue Two: Appellate Rule 7(B)

[6]   Finally, to the extent Schuler contends that his sentence is inappropriate in light

      of the nature of the offenses and his character, the State is correct that his

      sentence following his probation revocation is not subject to that review. In

      Jones v. State, 885 N.E.2d 1286, 1290 (Ind. 2008), our supreme court observed

      that

              the appellate evaluation of whether a trial court’s sanctions are
              “inappropriate in light of the nature of the offense and the
              character of the offender” is not the correct standard to apply
              when reviewing a trial court’s actions in a post-sentence
              probation violation proceeding. A trial court’s action in a post-
              sentence probation violation proceeding is not a criminal
              sentence as contemplated by the rule. The review and revise
              remedy of App. R. 7(B) is not available.


      (Citation omitted). Accordingly, we do not address Schuler’s contention that

      his sentence is inappropriate in light of the nature of the offenses and his

      character.


[7]   Affirmed.


      Bailey, J., and May, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 15A01-1606-CR-1418 | February 27, 2017   Page 5 of 5